Name: Council Regulation (EEC) No 1292/79 of 25 June 1979 amending Regulation (EEC) No 3331/74 on the allocation and alteration of the basic quotas for sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 79 Official Journal of the European Communities No L 162/9 COUNCIL REGULATION (EEC) No 1292/79 of 25 June 1979 amending Regulation (EEC) No 3331 /74 on the allocation and alteration of the basic quotas for sugar Whereas the French Republic should consequently be authorized to make a further reduction of 30 % in the quotas allocated to the undertakings of the French overseas departments for the 1978/79 sugar year with a view to increasing those allocated to undertakings of Reunion for the 1979/80 marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( ! ), as last amended by Regulation (EEC) No 1 396/78 (2 ), and in particular Article 24 (3) thereof, Having regard to the proposal from the Commission , Whereas the grounds for authorizing the French Republic under Regulation (EEC) No 3331 /74 of 19 December 1974 on the allocation and alteration of the basic quotas for sugar (3 ), as amended by Regulation (EEC) No 298 /78 (4), to reduce , subject to a certain limit, the basic quotas allocated to undertakings esta ­ blished in the French overseas departments in favour of other sugar undertakings established in the same departments are still valid ; whereas, even after that authorization has been put into effect , production in the departments of Martinique and Guadeloupe still remains well below the level of the basic quotas thus adjusted, while in the department of Reunion areas under sugar cane should be further extended and the only alternative crop, the geranium , continues to decline ; HAS ADOPTED THIS REGULATION : Article 1 A new subparagraph as follows is inserted after the first subparagraph of Article 2 (3 ) of Regulation (EEC) No 3331 /74 : 'However, for the 1979/80 sugar marketing year, the French Republic may, in addition to the above ­ mentioned 10 % , reduce the basic quota of the said undertakings by an amount not exceeding 30 % of the basic quota allocated to each of them for the 1978 /79 sugar marketing year, subject to a maximum of 25 000 tonnes of sugar, expressed in white value , for all the undertakings together.' Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (  ) OJ No L 359 , 31 . 12 . 1974, p . 1 . ( 2 ) OJ No L 170, 27 . 6 . 1978 , p . 1 . ( 3 ) OJ No L 359, 31 . 12 . 1974, p . 18 h OJ No L 45, 16 . 2 . 1978 , p . 1 .